Citation Nr: 0000055	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  93-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement for travel expenses to a 
Department of Veterans Affairs Medical Center (VAMC) for 
treatment of post-traumatic stress disorder (PTSD).

(The issues of entitlement to a higher rating for PTSD, 
initially assigned a 30 percent evaluation, effective from 
October 1991, and a 50 percent evaluation, effective from 
August 1997; and entitlement to special monthly compensation 
for loss of use of the right hand will be addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969 
and from December 1974 to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a 1992 decision of the VAMC in Marion, Indiana, that 
denied the veteran's claim for travel expenses to a VAMC for 
treatment of PTSD.  In January 1995 and July 1997, the Board 
remanded the case for additional action, and the case was 
returned to the Board in 1999.


REMAND

A review of the supplemental statement of the case sent to 
the veteran in June 1999 shows that there is no approved 
program at the Marion VAMC for treatment of veterans with 
PTSD.  In August 1999, the veteran submitted a VA directory 
of VA Health Care facilities with specialized PTSD programs 
that lists the VAMC in Marion, Indiana.  This information has 
not been reviewed by the VAMC in Marion, Indiana with regard 
to the veteran's claim.  Nor has the veteran or his 
representative waived initial consideration of this evidence 
by the VAMC.  Due process requires that the VAMC review all 
relevant evidence and provide the veteran with an appropriate 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1999).

At a hearing before the undersigned in 1993, the veteran 
testified to the effect that a friend told him the Marion 
VAMC was the only VA medical facility in Indiana that 
provided treatment for PTSD and that this information was 
confirmed by a VA employee.  His testimony does not indicate 
that he formally sought treatment for his PTSD at the VAMC in 
Indianapolis, Indiana, and of officially being told to go to 
the Marion VAMC for this treatment.  In a statement received 
in August 1999, the veteran asserts that a VA physician 
recommended that he seek treatment for his PTSD at the VAMC 
in Marion.  The veteran should be asked to clarify this 
information.

In view of the above, the case is REMANDED to the RO for 
additional action:

1.  The VAMC in Marion, Indiana should 
send the veteran a letter asking him to 
submit the name of the VA physician who 
recommended that he seek treatment for 
his PTSD at the VAMC in Marion.  He 
should also be asked to list the specific 
date of this incident, and the VAMC where 
it occurred.  He should be advised to 
submit this information within 30 days or 
his appeal will be considered without it.

After receipt of the requested 
information, the VAMC should corroborate 
the information by interviewing the named 
physician and preparing a written report 
for inclusion in the veteran's appellate 
record.

2.  The VAMC in Marion should then review 
the veteran's claim.  This review should 
consider the information obtained in the 
above development and the VA directory 
showing the Marion VAMC as offering a 
specialized PTSD program.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the claims files are returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



